Citation Nr: 0125183	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-06 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left chest.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the left chest.  A notice of disagreement 
was submitted in March 2000, a statement of the case was 
issued in March 2000, and a substantive appeal was received 
in April 2000.  In his April 2000 substantive appeal, the 
veteran requested a Board hearing at the RO.  The record 
reflects that the veteran failed to report for hearings 
scheduled in July 2001 and September 2001.  

In a February 1998 statement, the veteran alleged that he 
suffered from hearing loss as a result of his Vietnam 
service.  In a December 1999 statement, the veteran alleged 
vision problems as a result of shrapnel fragments.  In his 
March 2000 notice of disagreement, the veteran asserted that 
he should be rated as 100 percent disabled.  He also included 
contentions regarding nightmares due to Vietnam service and 
the need for mental health treatment.  It appears that these 
assertions may be new claims or requests to reopen prior 
claims for these disabilities.  These matters are hereby 
referred to the RO for clarification and any necessary 
action.  


FINDING OF FACT

The veteran's service-connected residuals of a shell fragment 
wound to the left chest are manifested by intermittent flare-
ups of mild pleuritic chest pain and cough, without tendon, 
bone, joint, or nerve damage; there is no resulting loss of 
strength, muscle herniation, or weakness.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5321 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
current VA examination report and the veteran has indicated 
that he has not received any treatment for this disability.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for residuals of a 
shell fragment wound to the chest.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative, if any, for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Available service medical records reflect that upon physical 
examination dated in March 1969, x-ray examination revealed a 
foreign metallic density measuring 1.5 centimeters by .5 
centimeters in the left mid-lung field.  It was noted that 
the density was not seen on the lateral view.  Blunting of 
the left costophrenic angle appearing to be the result of old 
inflammatory disease was also noted.  

Upon VA examination dated in July 1969, the veteran 
complained of occasional itching of the scar on his left 
anterior chest.  The examiner noted several shrapnel scars, 
including a .5 inch diameter circular scar two inches above 
the left nipple on the anterior chest wall, which was well-
healed, non-indurated, non-tender, and slightly lighter in 
color than the surrounding skin.  The examiner noted the 
veteran seemed to have no difficulty with his scars.  An 
orthopedic examination also dated in July 1969 reflects 
subjective findings of a circular scar on the anterior chest 
wall apparently entirely superficial on the left side about 
three inches above the mamilla.  It was noted as right over 
the pectoralis muscle but with no evidence of damage.  

In a January 1999 rating decision, the RO granted service 
connection for residuals of a shell fragment wound to the 
left chest, evaluated as 10 percent disabling, effective from 
May 1, 1969.  

Upon VA examination dated in December 1999, the veteran 
complained of off and on flare-ups of muscle pain in his 
chest, which he described as being distressing.  Flare-ups 
were noted as occurring at least twice a week and lasting for 
two to three seconds.  The flare-ups were noted as occurring 
with overuse and alleviated with rest.  The flare-ups were 
also noted as associated with mild pleuritic chest pain and a 
cough.  The veteran denied any difficulty moving the joints.  
It was noted that he had received no treatment or surgery.  
His activities were noted as limited by muscle fatigue.  The 
examiner noted the veteran had scars on the left shoulder, 
chest, and right arm.  The veteran denied any signs of 
inflammation, pain, swelling, redness, or disfigurement.  

Upon physical examination, the examiner noted the veteran was 
a well-developed, well-nourished male in no acute distress.  
The examiner noted a circular scar on the left chest 
measuring four centimeters by .25 centimeters.  It was noted 
that the affect of the scars on the nearby joints was none.  
There was no inflammation, sensitivity, tenderness, or keloid 
formation of the scars.  The scars were pale in color, but 
mildly raised.  The examiner noted the scars were not 
disfiguring and there was no limitation of function of the 
scars.  There was no tendon, bone, joint, or nerve damage, 
and no muscle herniation was noted.  The examiner noted the 
chest wound involved the anterior chest muscles and strength 
was graded at 5/5.  The examiner noted the muscle groups 
could move the joints with comfort, endurance, and strength 
in order to accomplish activities of daily living.  
Radiological examination of the chest revealed no acute 
cardiopulmonary disease.  The examiner noted a relevant 
diagnosis of a shell fragment wound to the left chest with 
involvement of the Group XXI muscles of respiration and with 
residual complaints of intermittent pleuritic chest pain, 
cough, and scars.  The examiner noted the veteran's chest 
pain flare-ups were associated with mild pleuritic chest pain 
and cough and would affect his daily activities since he had 
to stop any exertion in order to relieve the flare-ups.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

The veteran's residuals of a shell fragment wound to the left 
chest are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321, which 
contemplates injury to muscle group XXI, the muscles of 
respiration.  Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5321, a noncompensable evaluation is assigned for slight 
injury to the thoracic muscle group, a 10 percent evaluation 
is assigned for moderate injury, and a 20 percent evaluation 
is assigned for moderately severe or severe injury.  

The Board acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
prior to the receipt of the veteran's claim for an increased 
evaluation in December 1999.  Thus, the rating criteria in 
effect from July 3, 1997 will be used to rate the veteran's 
disability.  

Under the rating criteria in effect from July 3, 1997, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d).  For purpose of the present case, the 
criteria of moderate, moderately severe, and severe are 
pertinent.  The rating criteria provides as follows:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (2001).

Following a thorough consideration of the evidence of record, 
the Board concludes that an evaluation in excess of 10 
percent is not warranted for residuals of a shell fragment 
wound to the left chest.  The medical evidence demonstrates 
that the veteran's service-connected residuals of a shell 
fragment wound to the left chest are manifested by 
intermittent flare-ups of mild pleuritic chest pain and 
cough, without tendon, bone, joint, or nerve damage; loss of 
strength, muscle herniation, or weakness.  The VA medical 
examiner noted that the veteran's daily activities were 
affected in that he had to stop any exertion in order to 
relieve the flare-ups.  The veteran reported the flare-ups 
occurred twice a week.  

This symptomatology is consistent with a moderate injury to 
the muscles of respiration, which contemplates fatigue-pain, 
lowered threshold of fatigue, and loss of power.  This 
evidence does not demonstrate impairment of coordination, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles; positive 
evidence of impairment of strength and endurance; ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups; loss of deep fascia or muscle substance, soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; indications of severe impairment 
of function on tests of strength, endurance, or coordination, 
adaptive contraction of an opposing muscle group; visible or 
measurable atrophy, adhesion of scar; diminished muscle 
excitability; or atrophy of muscles not in track of the 
missile.  In the absence of such evidence, entitlement to an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the left shoulder is not warranted. 

The Board notes that the medical evidence of record also 
demonstrates that the veteran's left chest scar is without 
inflammation, sensitivity, tenderness, keloid formation, or 
limitation of function.  Thus, contemplation of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7805 is not warranted.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's residuals of a shell 
fragment wound to the left chest result in marked 
interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

